Case 3:18-Cv-16137-FLW-LHG Document 15 Filed 03/19/19 Page 1 of 3 Page|D: 115

LAW OFFICES OF MALLON & TRANGER

86 Court Street

Freehold, NJ 07728

Telephone: (732) 780-0230

Facsimile: (732) 780-5002

Attorneys for Plaintiff, John P. Saddy

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
TRENTON VICINAGE

JOHN P. SADDY : Civil No. 18-16137
° (FLW/LHG)

Plaintiff,
Civil Action

V.

BOROUGH OF SEASIDE HEIGHTS; .
CHRISTOPHER VAZ, Seaside Heights Borough:

Administrator; ANTHONY E. VAZ, : PLAINTIFF’S ANSWER
Seaside Heights Mayor; RICHARD TOMPKINS;: TO DEFENDANTS'
MICHAEL CARBONE; LOUIS DiGULIO; : COUNTERCLAIM FOR
AGNES POLHEMUS; HARRY SMITH; : ATTORNEY'S FEES

VICTORIA GRAICHEN, Seaside Heights
Council members; KENNETH ROBERTS,
Zoning Officer;

CHARLES LASKEY, Building lnspector;
THOMAS BOYD, Chief of Police;
SERGEANT LUIGI VIOLANTE, a Seaside
Heights police officer; JOHN DOES 1-10,
Seaside Heights police officers; and
JOHN DOES 11-20, Seaside Heights
Council Members; Municipal Employees;
Officials; and/or Appointees,

Defendants.

Plaintiff, John P. Saddy, hereby answers the Counterclaim
for Attorney's Fees asserted by Defendants as follows:
l. Plaintiff denies that the allegations contained in his
complaint or any amended complaint as to Defendants, Richard

Tompkins, Michael Carbone, Louis DiGulio, Agnes Polhemus,

Case 3:18-Cv-16137-FLW-LHG Document 15 Filed 03/19/19 Page 2 of 3 Page|D: 116

Harry Smith, Victoria Graichen, Kenneth Roberts, Charles
Lasky, Sergeant Luigi Violante, and Anthony E. Vaz are
frivolous, groundless, and without merit.

2. Neither admitted nor denied as the statement is a legal

conclusion to which no response is required.

WHEREFORE, it is requested that relief and judgment be
entered in favor of Plaintiff and against Defendants, including,
but not limited to, for reasonable attorney’s fees, costs of
suit, and such other relief as the Court deems equitable and

just.

MALLON & TRANGER

By:

 

SURINDER K. AGGARWAL

Dated: March 19, 2019

Case 3:18-Cv-16137-FLW-LHG Document 15 Filed 03/19/19 Page 3 of 3 Page|D: 117

CERTIFICATION OF SERVICE
The undersigned hereby certifies as follows:

l. l am an attorney licensed to practice law in the State of
New Jersey and admitted to the United States District Court
for the District of New Jersey. l am an associate employed
by the Law Offices of Mallon & Tranger, which represents
Plaintiff, John P. Saddy, in the above-captioned matter.

2. On the l9nd day of March, 2019, I served Plaintiff's Answer
to Defendants' Counterclaim for Attorney's Fees via ECF upon
all counsel of record.

l certify that the foregoing statements made by me are true
and correct. I am aware that if any of the statements made by me

are willfully false, l am subject to punishment.

 

SURINDER K. AGGARWAL

Dated: March 19, 2019

